Title: To Thomas Jefferson from Joseph Moss White, 7 May 1801
From: White, Joseph Moss
To: Jefferson, Thomas


               
                  Sir
                  Danbury May 7th AD 1801
               
               Your kind, unthought, of, condescension in writing me, incites my gratefull acknowledgment which long since I should have expressed: But have been waiting for the Publication of the Inquirer, Pamphlet [wise?], which I had heard was like to take Place, that, herewith I might send you one enclosed, as You informed me you did not recollect having seen them in Mr Moss’s Paper. Please to accept of the inclosed, as a token of gratitude, and the respect I owe and the veneration I entertain, of you in your exalted Station.
               And be assured that it is matter of no small consolation to me to find since your Inauguration, the Tongue of Slander has become allmost mute, and the feelings of even the good People of the state of Connecticut (their old, steady Habits notwithstanding) appear to be sweetned towards you in your official Capacity, by means of your consiliatory, pleasing, and affectionate Address delivered on that Auspicious Day.
               That the blessings of Heaven may attend You and the blessings of this Great tho Infant Nation may be merited, and come upon you, as a due Reward for your important Services, is not only earnestly wished & hoped for; but confidently expected, by your most obedient humble Servant.
               
                  
                     Joseph Moss White.
                  
               
            